Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document      Page 1 of 47




                                                      Cavender




                                              /s/Louis G. McBryan




       XXXXXXXX
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document      Page 2 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document      Page 3 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document      Page 4 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document      Page 5 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document      Page 6 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document      Page 7 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document      Page 8 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document      Page 9 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 10 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 11 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 12 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 13 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 14 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 15 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 16 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 17 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 18 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 19 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 20 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 21 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 22 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 23 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 24 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 25 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 26 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 27 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 28 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 29 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 30 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 31 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 32 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 33 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 34 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 35 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 36 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 37 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 38 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 39 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 40 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 41 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 42 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 43 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 44 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 45 of 47
Case 18-65726-jwc   Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49   Desc Main
                              Document     Page 46 of 47
Case 18-65726-jwc      Doc 187    Filed 04/19/19 Entered 04/19/19 16:23:49           Desc Main
                                 Document     Page 47 of 47


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

   IN RE:                                        )        CHAPTER 11
                                                 )
   TROP, INC., et al.,                           )        Jointly Administered Under
                                                 )        CASE NO. 18-65726-jwc
                     Debtors.                    )
 ________________________________                )

                               CERTIFICATE OF SERVICE

       This is to certify that I have electronically filed Debtor Country Club, Inc.'s Standard
Monthly Operating Report for the Period from February 1, 2019 to February 28, 2019 with
the Clerk of Court using the CM/ECF system, which will send electronic notification to all users
who have consented to such service.

       This 19th day of April 2019.

                                            McBRYAN, LLC


                                            /s/Louis G. McBryan
                                            Louis G. McBryan, Georgia Bar No. 480993
                                            6849 Peachtree Dunwoody Rd
                                            Building B-3, Suite 100
                                            Atlanta, GA 30328
                                            Telephone (678) 733-9322
                                            Fax (678) 498-2709
                                            lmcbryan@mcbryanlaw.com
                                            Attorneys for Debtor
